Citation Nr: 1633849	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  06-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disorder and a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to February 1993. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the claim on appeal in March 2007.  In May 2013, the Board denied the claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a November 2014 Order, the Court granted the JMR and remanded the case to the Board.  The Board again remanded the appeal in March 2015.

Additional evidence was added to the record following recertification of the appeal to the Board, and the Veteran and his representative waived initial agency of original jurisdiction (AOJ) review of such evidence in October 2015 and July 2016 written statements.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

Neither a current neck disorder nor a current back disorder began during service or is related to service in any other way.  


CONCLUSION OF LAW

The criteria for service connection for a neck disorder and a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a July 2004 and April 2007 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination in connection with his claim in September 2008, and a Veterans Health Administration (VHA) physician reviewed the record and provided medical opinions regarding the Veteran's claim in February 2013 and April 2016.  Together, these examinations and opinions were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, there has been substantial compliance with the Board's March 2007 and March 2015 remand instructions, as well as with the terms of the October 2014 JMR, through the Board and AOJ obtaining: the September 2008 VA examination report; private treatment records from the University Hospitals of Cleveland and Cleveland Clinic Foundation Center for the Spine dated from July to August 1994 and November 1995 to February 1996; and documentation verifying that the February 2013 and April 2016 VHA physician was an orthopedic spine surgeon.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, VA sent the Veteran an April 2015 letter requesting medical information from the University Hospital of Cleveland from 1994-1995, and he responded by sending treatment records directly in May and August 2015; in an October 2015 statement, the Veteran informed VA that he had submitted all such records, and that there were no additional outstanding records to obtain.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his December 2011 testimony before the Board, the Veteran asserts that he originally injured his back in service from heavy lifting and activity, and that one evening his neck and back just began hurting.  He testified that he was sent to a clinic in Italy in September 1992, where he was given some rehab and medication.  He stated that he sought treatment for his neck and back shortly after service, and that his pain was eventually diagnosed as degenerative disease.  He further testified that he believed that his current neck and back pain was related to the pain and problems he had in service.  
	
Service treatment records reflect that, in September 1992, the Veteran reported back pain for the prior five days.  The pain radiated slightly anteriorly.  The impression was muscular pain.  In October 1992, he complained of lower back pain for the prior month, noting that he was seen in September but it had not improved.  He noted that the pain was mid-back, and that he experienced a popping sensation when lifting heavy objects.  He was diagnosed with a muscle sprain, mid-back.  

In November 1992, he reported that his pain was still bad at night.  The assigned diagnosis was "back pain."  During evaluation in December 1992, the Veteran reported a history of low back pain for the past four months, but no disabling condition was noted.  Mobility was within normal limits on all planes, with no pain on movement.  Strength was 5/5 with no pain on resisted motion.  There was no tenderness with palpation.  The provider stated that the examination was "unremarkable," and the provider was unable to connect the Veteran's symptoms of back pain to any objective finding.  The Veteran was referred to physical therapy.  At the time of separation examination in January 1993, no diagnosis of a musculoskeletal disorder was assigned.  The Veteran reported back pain in the portion of the medical history he completed, and the January 1993 report of medical history noted the Veteran's complaints of recurrent back pain, not currently disabling (NCD).  

July and August 1994 private orthopedic records reflect that the Veteran reported a constant dull pain in the mid-back region that he had had since 1992 when he was carrying a body on a stretcher up stairs and suddenly felt the pain; he reported occasional muscle spasms up into his neck.  The diagnosis was back muscle strain, rule out fracture, spasm.  It was noted that thoracic X-rays were negative.  

December 1995 to February 1996 private physical therapy records reflect that the Veteran reported of a history of a funny twitch in the right upper back, with date of onset in September 1993.  It was noted that he had had past physical therapy in 1994 and was treated with stretches.  The diagnoses were upper back/scapular pain and "thoracic dysfunction."   He reported that he had had the pain for three years after lifting a safe.  

Subsequently, private records of a December 2001 hospitalization for treatment of a psychiatric disorder reflect that the Veteran provided a brief medical history, including a report of his knee injury during football in high school; there is no notation that the Veteran reported back pain or a history of recurrent back pain.  The summary noted a history of moderate asthma and use of inhalers.

On April 2004 psychiatric treatment, the Veteran reported pain in his neck and back that he seemed to feel were related to his time in Italy.  

On September 2005 VA mental health examination, the Veteran reported that he worked for his family music business for several years after his discharge from service and then attempted to go to community college to play football, but left school in 1999.  He stated that he realized after some time that he could not compete in football, left school, tried another college for a short time, and then eventually dropped out of school.  

Two evaluations completed by County Community Services in August 2005 and in July 2006 summarize the Veteran's treatment from 2003 to 2006 and the findings in 2005.  The August 2005 evaluation reflects that the Veteran had no limitation of activities of daily living except that he was unable to hold a job due to his mental illness.  His medical history includes a notation that he had undergone knee surgery, and he reported chronic neck pain that he attributed to his psychiatric disorders.  In December 2005, he reported that he was having neck and back swelling, which was relieved by taking his Seroquel.  In March 2006, he reported that he did not have any neck pain or swelling.

On September 2008 VA examination of the Veteran's neck, back, and spine, the examiner noted the Veteran's reports of back pain in 1992, with no injury or trauma.  The examiner noted the Veteran's current report that his back pain was related to his psychiatric medication.  The Veteran stated during the examination that back pain was well-controlled when he took his psychiatric medication.  X-ray images identified a normal cervical spine and arthritis of the lumbar spine at L3-4.  The examiner assigned diagnoses of cervical and lumbar strain, which he opined were "not likely... related to service but rather a natural occurring phenomenon."

In January 2013, the Veteran's private physician, Dr. J.H.M., provided an opinion which states, in full:

I am currently treating [the Veteran] for cervical thoracic and lumbar sprains.  I believe with a significant degree of medical certainty that his pain is due to aggravation of degenerative disc disease in these areas.  

It is likely, from records presented to me, that this reflects chronic pain relating back to injuries received while in the military dating back to his first presentation of symptoms on 11 Dec 92.  His work then entailed repeated and rapid lifting, even overhead, of heavy material while unloading helicopters. 

As mentioned this decision can be made with a reasonable degree of medical certainty.

Following receipt of this opinion, the Board requested an expert medical opinion.  A VHA orthopedic spine surgeon provided the following opinion in February 2013:

In my opinion with the evidence that was provided to me I think it is less likely that his current cervical and lumbar spinal disorder originated during his active duty.  There is a history of recurrent back pain during his stay in military [sic].  There is no evidence during that period to say that he had Degenerative Disc Disease.  Degenerative Disc Disease is a diagnosis that is made based on imaging studies like X rays or MRI.  There are no imaging studies during that period or a medical opinion saying that he might be suffering from Degenerative Disc Disease.  Additionally as mentioned there are no medical records till [sic] 2008 that show follow [sic] of his back problems.  He also mentions that he does not get these symptoms if he is on his psychiatric medications.  That is atypical of Degenerative Disc Disease.

Degenerative Disc Disease is a condition that affects most adults.  The exact cause is not known, but aging, genetic predisposition, environmental factors, obesity, lack of exercise, occupation, smoking, etc. can play a role.  Unless there is clear evidence in the form of imaging studies showing degenerated discs, a medical opinion, and continued followup for the condition, I cannot associate this condition with his stay in the military with any certainty.  

December 2013 to November 2014 VA chiropractic and physical rehab notes reflect that the Veteran reported right upper back and lower neck pain that came and went and was worse with stress, which had been ongoing since service.  He reported that the onset of such pain began after a combination of heavy lifting and a physical altercation whereby he may have thrown a washing machine or someone may have injured him.  June 2014 thoracic spine X-rays revealed age-indeterminate mild wedge compression deformity of multiple mid-thoracic vertebral bodies and mild degenerative disc changes throughout the mid and lower thoracic spine; it was noted, however, that the areas of pain the Veteran pointed out did not correlate well with location of the findings on the spine and per his own history came and went.

In April 2016, the February 2013 VHA examiner provided an addendum report reflecting that, after reviewing the newly associated 1994-96 records of the University Hospitals of Cleveland and Cleveland Clinic Foundation Center for the spine, his previous opinion had not changed.  He noted that a July 1994 "Adult ortho" note stated that the Veteran had had mid-back pain since 1992, which began after carrying a body up the stairs on a stretcher, and that the diagnosis made was of back muscle strain.  He further noted that X-rays of the thoracic spine were advised and the evaluating physician made a note suggesting that X-rays were negative for any pathology.  The VHA examiner also noted a physical therapy note from November 1995 indicating that the Veteran complained of upper back and scapular pain for three years that had begun after lifting a safe.  The examiner stated that, in his previous opinion, he had indicated that the diagnosis of degenerative disc disease was not made during the Veteran's service, and that the newly-associated 1994-96 records did not indicate a diagnosis of degenerative disc disease; that there was a note in 1994 suggestive of a normal thoracic spine X-ray; and that, again, no further records of treatment until 2008 or a diagnosis made of degenerative disc disease made prior to 2008 was of record.  Therefore, the examiner determined that his previous opinion stood.  

In this case, service connection is not warranted for either a neck disorder or a back disorder.  Initially, the evidence, and specifically the X-ray evidence post-service, reflects that the Veteran did not have arthritis of the back or neck in service or in the years immediately following service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) regarding chronic diseases are not applicable.  

Regarding the Veteran's claim for a neck disorder, the record does not reflect any in-service incurrence of a neck injury or neck disorder to which any current neck problems may be related.  While service treatment records from September to December 1992 and the Veteran's Janaury1993 report of medical history for separation examination reflect repeated complaints of low and mid-back pain, no reports of neck pain or problems were reported during that time or at any other time in service.  The earliest record of any complaints involving the neck are the July and August 1994 private orthopedic records reflecting reports of pain in the mid-back region since 1992, after carrying a body on a stretcher up stairs, which included occasional "muscle spasms up into his neck."  The earliest treatment for neck or upper back pain specifically was noted in the December 1995 to February 1996 private physical therapy records reflecting that the Veteran reported of a history of a funny twitch in the right upper back with date of onset of September 1993 after lifting a safe, and was diagnosed with upper back/scapular pain.  The record reflects no report of neck symptoms from the mid 1990s to mid-2000s; again, on December 2001 psychiatric hospitalization, while the Veteran's given medical history included a past knee injury and moderate asthma, he reported no neck pain.  Moreover, while during April 2004 psychiatric treatment the Veteran reported pain in his neck and back that he seemed to feel were related to his time in Italy, on September 2005 VA mental health examination, he reported attempting to play college football after several years of being out of the service but leaving school in 1999; this weighs against any assertion that he experienced chronic neck pain and problems during this period.  

In addition to the lack of documentation of any neck problems in service, the Veteran's post-service reports of his in-service onset of neck pain and problems have been inconsistent.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). July and August 1994 private orthopedic records reflecting reports of pain in the mid-back region since 1992, after carrying a body on a stretcher up stairs, which included occasional "muscle spasms up into his neck."  December 1995 to February 1996 private physical therapy records reflecting that the Veteran reported of a history of a funny twitch in the right upper back with date of onset of September 1993 (subsequent to the Veteran's period of service) after lifting a safe.  The Veteran reported to Dr. J.H.M. that his pain was related to rapid lifting, including overhead, of heavy material while unloading helicopters.  On December 2013 to November 2014 VA chiropractic and physical rehab, the Veteran reported that the onset of his neck pain began after a combination of heavy lifting and a physical altercation whereby he may have thrown a washing machine or someone may have injured him. 

The Board notes that the January 2013 opinion of Dr. J.H.M. that the Veteran's cervical pain was due to "aggravation of degenerative disc disease" in that area, but finds it to be of essentially no probative value.  X-ray evidence as late as September 2008 revealed X-ray a normal cervical spine and no degenerative disc disease, and Dr. J.H.M. provided no explanation of what the opinion that the Veteran's cervical pain was due to "aggravation of degenerative disc disease" means in light of the lack of degenerative disc disease as late as September 2008.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Regarding the Veteran's claim for a back disorder, the Board finds the opinion of the February 2013 and April 2016 VHA examiner that the Veteran's current back disorder is not related to his in-service back problems, or to service generally, to be persuasive.  The examiner, an orthopedic spine surgeon, reviewed the record and cited the pertinent evidence therein.  Also, the bases of the examiner's opinion are consistent with the evidence of record.  These include his observations of the normal thoracic spine X-ray in 1994; of the VA treatment records and September 2008 VA examination report reflecting that the Veteran's back pain was related to his use of psychiatric medication; and that, after the Veteran's treatment in the mid-1990s, there were no further records of back treatment until 2008 or a diagnosis made of degenerative disc disease made prior to 2008.  In this regard, despite sporadic reports of neck or back pain during treatment for other medical problems in 2004 and 2005, the record does not reflect actual medical treatment for a back or neck condition, and no degenerative spine disease diagnosis of any sort, until 2008.  

The Board notes the Veteran's assertions of continuous back pain from the time of his treatment in service until the present.  However, while the record reflects treatment for low and mid-back pain in service, shortly after service, and years later in the 2000s, it does not reflect continuous or chronic back pain or problems during the more than 8-year period in between.  Following treatment in July and August 1994 for a diagnosis of back muscle strain and in December 1995 to February 1996 for "thoracic dysfunction," the record reflects no further complaints of back pain until the mid-2000s, despite reports of other medical problems including orthopedic problems; again, on December 2001 psychiatric hospitalization, while the Veteran's given medical history included a past knee injury and moderate asthma, he reported no back pain.  Also, again, while during April 2004 psychiatric treatment the Veteran reported pain in his neck and back that he seemed to feel were related to his time in Italy, on September 2005 VA mental health examination, he reported attempting to play college football after several years of being out of the service but leaving school in 1999; again, this weighs against any assertion that he had chronic back pain and problems during this period.  

In any case, the probative value of such assertions would be outweighed by the medical opinion of the VHA examiner that the Veteran's currently diagnosed degenerative spine disease causing his pain and problems is not the same disorder that he had in service and shortly after service, which the Board finds persuasive for the reasons discussed above. 

Again, the Board notes the January 2013 opinion of Dr. J.H.M. that the Veteran's lumbar pain and problems were due to aggravation of degenerative disc disease in that area.  However, as discussed by the VHA examiner, X-rays of the Veteran's back were normal in 1994, and back X-rays did not show degenerative disease until 2008.  There is no explanation of Dr. J.H.M.'s opinion that the Veteran's back problems were due to aggravation of degenerative disc disease in light of this evidence.  Also, Dr. J.H.M. did not provide a rationale as to why, despite his assessment that the Veteran's chronic back problems began in service, the record reflects no reports of back pain or problems from the mid 1990s to the mid 2000s despite reports of other orthopedic problems such as his knee problems.  Thus, the Board finds the opinion of Dr. J.H.M. to be of far less probative value than that of the VHA examiner, which the Board finds highly probative for the reasons discussed above.

Finally, the Board notes that the Veteran's mother, in a July 2016 statement, asserted that when the Veteran left service "he came home injured."  However, the Veteran's mother did not specify how the Veteran was injured or the nature or extent of such injury.  Moreover, as discussed above, to the extent that the Veteran had back pain or problems during or shortly after service, a preponderance of the evidence reflects that such problems are not related to his current back disorder.  Thus, the Board finds this statement to be of very little probative value.

Therefore, the evidence weighs against a finding that either a neck disorder or a back disorder began during service or is related to service in any other way.  Accordingly, service connection for a neck disorder and a back disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for a neck disorder and a back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


